department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg eo2 uilc internal_revenue_service national_office field_service_advice memorandum for associate chief_counsel from assistant chief_counsel exempt_organizations and government entities cc tege eoeg eo2 subject indian tribal governments legal status and discovery questions this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend tribe a tribe b date w x partnership y z m percent dollar_figuren dollar_figurep issue sec_1 what is the legal status of tribe b and its tribal council what informal procedures should be followed to contact tribe b its tribal council and or members of tribe b prior to serving subpoenas for testimony and or records does the united_states tax_court have the power to enforce a subpoena served on tribe b its tribal council and or the members of tribe b in a case where tribe b is not a party but a participant in the transaction if the tax_court has such power on whom should a subpoena for testimony and or records be served and how should service be made if tribe b its tribal council and or member of tribe b will not voluntarily accept service other than a tax_court subpoena what if any procedures are available for obtaining testimony and or documents from tribe b its tribal council and or members of tribe b can we employ letters rogatory to seek through the tribal court information from tribe b the tribal council and or members of tribe b can a subpoena for documents served on tribe b’s attorney’s and accountants who are not members of tribe b be enforced conclusion sec_1 tribe b is recognized as an indian_tribe with a government-to-government relationship with the united_states by virtue of being included on the list of tribal entities published by the secretary of the interior in the federal_register see fed reg further tribe b and its tribal council are included in the list of indian tribal governments provided in revproc_2001_15 2001_5_irb_465 which is an official list of indian tribal governments that are to be treated as states for certain federal tax purposes pursuant to sec_7701 and sec_7871 of the code prescribed protocol and procedures should be followed when contacting tribe b or its representatives formal discovery procedures should be used only after the internal_revenue_service service has made reasonable informal efforts to obtain needed information voluntarily pursuant to tax_court rules although far from a certainty we think that the tax_court can enforce a subpoena pursuant to the provisions of sec_7456 service on tribal leader s should follow prescribed protocol if the tribe its council or any member will not accept service a service representative is not precluded from carrying out official government business to the extent permitted by law an alternative is to request a hearing before the tribal court utilizing interagency cooperation with t itg time constraints probably render this method unacceptable to the field attorneys while it may be possible under sec_28 u s c b for the tax_court to transmit a letter_rogatory directly to tribe b’s tribal court there is little point in attempting to do so when the same information can be gathered through subpoena or an informal meeting with tribe b we think that time constraints also probably render this method unacceptable to the field attorneys we think that the tax_court can enforce a subpoena pursuant to the provisions of sec_7456 since the attorneys and accountants are not members of tribe b and their actions were not undertaken as tribal officials but rather as independent contractors acting on the tribe’s behalf even if tribal sovereign immunity is extended to outside counsel and outside accountants we think that the tax_court can enforce a subpoena for the reasons set forth in issue facts on date w x partnership was formed as a limited_partnership by an agreement between tribe a as the first limited_partner y as the second limited_partner and z as the general_partner under the partnership_agreement tribe a held m percent interest in the partnership for which it contributed dollar_figuren the general_partner z is the parent of the second limited_partner y x is a limited_partner in another partnership so that x partnership is apparently a third-tier partnership subsequently x’s partnership_agreement was amended and tribe b was substituted for tribe a as the first limited_partner of x partnership with the same m percent share from to tribe b received approximately dollar_figurep as its distributive_share of x partnership’s gross_income tribe b’s involvement in x partnership is limited to use of the tribe’s name as a nontaxable entity payments received by tribe b as its distributive_share derive from a lease_stripping arrangement under which a parent partnership of y and z sold the right to certain lease payments to an unrelated party most of the taxable_income from the transaction was allocated to tribe a and then to tribe b after it was substituted as first limited_partner in the x partnership_agreement tribe a and tribe b are federally recognized indian tribes included on the list of recognized tribal entities published by the secretary of the interior and on the internal revenue service’s list of indian tribal governments that are to be treated as states for federal tax purposes see fed reg and revproc_2001_15 2001_5_irb_465 respectively tribal council is the governing body of tribe b law and analysis issue what is the legal status of tribe b and its tribal council sovereignty indian tribes possess inherent sovereignty except where limited by treaty or statute or by implication as a necessary result of their dependent status indian tribes are viewed as having certain inherent powers including the power to tax and administer justice whether or not they choose to take action to exercise those powers a written constitution or other governing document is not a prerequisite for the exercise of inherent sovereign powers see 419_us_544 455_us_130 435_us_313 471_us_195 447_us_134 231_f2d_89 8th cir and powers of indian tribes i d op sol on indian affairs u s d i the department of the interior publishes a list of recognized indian tribes tribal entities on this list have a government-to-government relationship with the united_states and are eligible for programs administered by the bureau of indian affairs see fed reg that is listed tribes are acknowledged by the federal government to be distinct independent political communities qualified to exercise powers of self government through original tribal sovereignty rather than through delegation of power from the federal government see felix s cohen handbook of federal indian law chapter_4 a page edition citing worcester v georgia u s pet and 435_us_313 tribe b is on the list and therefore has a government-to-government relationship with the united_states absent the limitations described above tribes on the department of interior list such as tribe b retain the right to exercise a wide variety of powers including the power to tax the power of eminent_domain police powers and jurisdiction over tribal lands through their tribal councils the tribal governing body not subject_to federal_income_tax the indian_tribal_government tax status act of title ii of pub_l_no 96_stat_2605 reprinted in 1983_1_cb_510 as amended by pub_l_no 97_stat_65 reprinted in 1983_2_cb_309 added provisions to the internal_revenue_code governing the tax status of indian tribal governments for two years beginning in indian tribal governments were to be treated as states for some federal tax purposes section of the tax_reform_act_of_1984 pub_l_no 98_stat_494 reprinted in vol c b made permanent the rules treating indian tribal governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes see revproc_86_17 1986_1_cb_550 sec_7701 of the code defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 of the code treats an indian_tribal_government as a state for certain specified tax purposes in the legislative_history to sec_7871 congress indicated that this provision of the code will not apply to any indian_tribal_government unless it is recognized by the treasury_department after consultation with the interior department as exercising sovereign powers the legislative_history provides that sovereign powers include the power to tax the power of eminent_domain and police powers such as control_over zoning police protection and fire protection h_r conf_rep no 97th cong 2d sess reprinted in 1983_1_cb_522 revproc_2001_15 2001_5_irb_465 provides a list of indian tribal governments recognized by the department of the interior in fed reg and treated as states for certain federal tax purposes pursuant to sec_7701 and sec_7871 of the code tribe b is included in revproc_2001_15 and is therefore an indian_tribal_government this includes tribal council and is entitled to be treated as a state for federal tax purposes sec_7871 specifies the federal tax provisions for which tribe b will be treated as a state issue what informal procedures should be followed to contact tribe b its tribal council and or members of the tribe prior to serving a subpoena for testimony and or records the united_states has a unique legal relationship with indian tribal governments 419_us_544 executive_order no fed reg date titled consultation and coordination with indian tribal governments states in pertinent part sec_2 fundamental principles in implementing policies that have tribal implications agencies shall be guided by the following fundamental principles a the united_states has a unique legal relationship with indian tribal governments and has enacted numerous laws that establish and define a_trust relationship with indian tribes b t he united_states has recognized the right of indian tribes to exercise inherent sovereign powers over their members and territory the united_states continues to work with indian tribes on a government-to-government basis concerning issues of indian tribal self-government and other rights sec_3 policymaking criteria in addition to adhering to the fundamental principles set forth above agencies shall adhere to the extent permitted by law to the following criteria when implementing policies that have tribal implications a agencies shall respect indian tribal self-government and sovereignty and strive to meet the responsibilities that arise from the unique legal relationship between the federal government and indian tribal governments the following general protocol and procedures should be followed when contacting or subpoenaing tribe b or its representatives the contact should be diplomatic in tone and should express the service’s desire to meet with the leaders of the tribe to discuss on a government-to-government basis the issue s of concern in priority order service would begin with the tribal chairman or president then seeking information from the tribal counsel members the recommended approach is our government would appreciate assistance and cooperation from your government the following steps should be considered whenever contacting or visiting a tribal entity the service employee should contact the recognized leader s via phone or mail and set up an appointment for a specified time to meet the tribal leader s should be informed of the purpose of the appointment the service employee should express a willingness to repeat the information to the tribal council or other tribal representative if requested if another federal_agency is currently working with tribe b determine the scope of the other agency’s involvement and elevate that information to service management interagency cooperation may resolve conflicts and avoid misunderstandings as long as this cooperation is balanced with the tribe’s confidentially and privacy concerns the service employee should thank the tribal leader s and or designee for the their cooperation t itg has strong relationships with some of the tribes nationally and as such serves as a point_of_contact with the tribal governments this does not necessarily mean documents will be presented on the basis of this relationship but rather could serve as an alternative in gathering documents voluntarily in the event the service employee or process server is denied entry on tribal land or refused the opportunity to discuss the issue it is important to recognize that the unique legal relationship between the federal government and indian tribal governments is not intended to prevent the service representative from carrying out official government business to the extent that is practical and permitted by law see sec_7602 sec_301_7602-1 it should be noted that informal consultation or communication between the parties is required prior to using formal discovery or requests for admissions t c rules a and a stating in part that the court expects the parties to attempt to attain the objectives of discovery through informal consultation or communication before utilizing the discovery procedures provided in the rules 61_tc_691 rule a means exactly what it says t he bedrock of tax_court_practice has been the stipulation process and essential to that process is the voluntary exchange of necessary facts documents and other data between the parties as an aid to the more expeditious trial of cases as well as for settlement purposes 75_tc_400 bozo v commissioner tcmemo_1995_228 issue does the united_states tax_court have the power to enforce a subpoena served on tribe b its tribal council and or the members of the tribe in a case where the tribe is not a party but a participant in the transaction generally speaking indian tribes are immune from suit 436_us_49 433_us_165 309_us_506 591_f2d_1289 9th cir 453_f2d_152 9th cir tribal sovereignty however is subject_to the superior and plenary control of congress additionally congress can waive that immunity but such waiver must be unequivocally expressed santa clara pueblo v martinez u s pincite tribal sovereign immunity does not extend to individual members of a tribe puyallup tribe inc u s pincite 933_fsupp_163 d conn tribal immunity however does extend to tribal officials when acting in their official capacity and within their scope of authority 398_f2d_83 9th cir 862_fsupp_995 w d n y as previously stated tribal sovereignty doesn’t extend to prevent the federal government from exercising its superior sovereign powers 18_f3d_1456 9th cir 784_f2d_917 9th cir the federal government can sue and override a tribe’s sovereign immunity just as it can sue and override state sovereign immunity 806_f2d_853 9th cir states and indian tribes can’t assert sovereign immunity against the federal government 827_f2d_380 8th cir tribal sovereignty is dependent on and subordinate to the federal government 447_us_134 435_us_313 there is little authority addressing the issue of whether indian tribes can be compelled to testify or produce documents as a non-party fact witness in civil litigation involving the federal government pursuant to a subpoena catskill development l l c v park place entertainment corp u s dist lexis at s d n y the second circuit has not addressed non-party subpoenas and sovereign immunity issues in the tribal context id at nonetheless we think that the tax_court can enforce a subpoena pursuant to the provisions of sec_7456 sec_7456 which sets out the subpoena power of the tax_court provides that f or the efficient administration of the functions vested in the tax_court or any division thereof any judge or special_trial_judge of the tax_court the clerk of the court or his deputies as such or any other employee of the tax_court designated in writing for the purpose by the chief_judge may administer oaths and any judge or special_trial_judge of the tax_court may examine witnesses and require by subpoena ordered by the tax_court or any division thereof and signed by the judge or special_trial_judge or by the clerk of the tax_court or by any other employee of the tax_court when acting as deputy clerk -- the attendance and testimony of witnesses and the production of all necessary returns books papers documents correspondence and other evidence from any place in the united_states at any designated place of hearing or the taking of a deposition before any designated individual competent to administer oaths under this title in the case of a deposition the testimony shall be reduced to writing by the individual taking the deposition or under his direction and shall then be subscribed by the deponent that section provides that sec_7456 sets out the powers of the tax_court to enforce compliance t he tax_court and each division thereof shall have power to punish by fine or imprisonment at its discretion such contempt of its authority and none other as-- misbehavior of any person in its presence or so near thereto as to obstruct the administration of justice misbehavior of any of its officers in their official transactions or disobedience or resistance to its lawful writ process order rule decree or command it shall have such assistance in the carrying out of its lawful writ process order rule decree or command as is available to a court of the united_states the united_states marshal for any district in which the tax_court is sitting shall when requested by the chief_judge of the tax_court attend any session of the tax_court in such district sec_7456 is a federal statute of general application federal statutes that are generally applicable throughout the united_states apply with the same force to indians on reservations 624_f2d_890 9th cir a federal statute of general applicability that is silent concerning the issue of applicability to indian tribes will not apply to them if the law touches exclusive rights of self-governance in purely intramural matters the application of the law to the tribe would abrogate rights guaranteed by indian treaties or there is proof by legislative_history or some other means that congress intended the law not to apply to indians on their reservations eeoc v karuk tribe housing authority 260_f3d_1071 9th cir this three step analysis first articulated in farris f 2d pincite has been consistently followed by the courts see 751_f2d_1113 9th cir the second circuit has adopted this analysis see 95_f3d_174 2nd cir federal laws of general applicability are presumed to apply to american indians see also 237_f3d_170 2d cir adopting the ninth circuit’s three-step analysis to determine whether federal laws of general applicability apply to indians sec_7456 does not touch upon exclusive rights of self-governance in purely intramural matters would not abrogate rights guaranteed by indian treaties nor is there proof by legislative_history or some other means that congress intended the law not to apply to indians on their reservations in addressing sovereign immunity as applied to non-party subpoenas in criminal litigation some courts have sought to balance the sovereign interests of the united_states and the 1we understand there are no treaties exclusively between tribe b and the united_states tribe see 40_fsupp2d_1314 d n m remanded 214_f3d_1204 10th cir the second circuit has declined to use such a balancing test see catskill development l l c u s dist lexis at the request for chief_counsel_advice from associate area_counsel sl atlanta cites to eeoc v karuk tribe housing authority 260_f3d_1071 9th cir eeoc v cherokee nation 871_f2d_937 10th cir and 4_f3d_490 7th cir for recent cases where federal courts have refused a subpoena issued by another federal_agency against a tribe we will briefly discuss those cases in eeoc v karuk tribe housing authority the ninth circuit had to decide whether the district_court properly enforced an administrative subpoena issued to an indian_tribe in connection with an age-discrimination investigation in that case a member of the karuk tribe and an employee of the karuk tribe housing authority filed an administrative complaint with the equal employment opportunity commission eeoc alleging that he had been terminated because of his age the eeoc opened an investigation and issued a subpoena to the tribe the tribe refused to comply on the grounds that the age discrimination in employment act adea does not apply to indian tribes and that the tribe enjoys sovereign immunity from the eeoc investigation the ninth circuit held that because the adea did not apply to the tribe’s employment relationship with the complainant the tribe need not comply with the subpoena the court explained that the dispute involves a strictly internal matter ie a dispute between an indian applicant and an indian tribal employer and that the adea does not apply to complainant’s employment relationship with the karuk tribe housing authority because it touches on purely internal matters related to the tribe's self-governance as a threshold matter in the case the ninth circuit had to first address the tribe's contention of whether it enjoyed sovereign immunity from the eeoc's inquiry and thus from the lawsuit the ninth circuit stated that indian tribes do not enjoy sovereign immunity from suits brought by the federal government which included federal agencies such as the eeoc eeoc v karuk tribe housing authority f 3d pincite the ninth circuit also explained that a federal statute of general applicability that is silent concerning the issue of applicability to indian tribes will not apply to them if the law touches exclusive rights of self- governance in purely intramural matters the application of the law to the tribe would abrogate rights guaranteed by indian treaties or there is proof by legislative_history or some other means that congress intended the law not to apply to indians on their reservations it is in these three situations where congress must expressly apply a statute to indians before a court will hold that it reaches them id pincite9 eeoc v cherokee nation involved another adea case where a subpoena was issued as part of an eeoc investigation the tenth circuit held that adea was not applicable because its enforcement would directly interfere with the cherokee nation’s treaty-protected right of self-government the court noted that it has been extremely reluctant to find congressional abrogation of treaty rights absent explicit statutory language the tenth circuit stated that unequivocal supreme court precedent dictates that in cases where ambiguity exists such as that posed by the adea’s silence with respect to indians and there is no clear indication of congressional intent to abrogate indian sovereignty rights as manifested by the legislative_history or the existence of a comprehensive statutory plan the court is to apply the special canons of construction to the benefit of indian interests eeoc v cherokee nation f 2d pincite in reich v great lakes indian the department of labor requested the district_court to enforce a subpoena directed against the great lakes indian fish and wildlife commission seeking evidence that the commission was violating the fair labor standards act which requires employers to pay employees one and a half times their regular wages for work in excess of forty hours a week the district judge refused to enforce the subpoena on the ground that the commission is not subject_to the act the department of labor appealed the seventh circuit agreed with the district_court stating their desire to make federal_law bear as lightly on indian tribal prerogatives as the leeways of statutory interpretation allow reich v great lakes indian f 3d pincite these three cases involve questions of regulatory jurisdiction which were properly addressed at the subpoena-enforcement stage these cases are distinguishable from the tribe b situation in that these cases involve agencies seeking to have administrative subpoenas enforced in areas that involve a tribe’s internal matters ie purely intramural affairs and not in the context of the federal government seeking to enforce its own tax laws we think there are strong policy reasons which would support enforcing a subpoena against tribe b obtaining information from indian tribes concerning tax_shelters devised to evade federal income taxes is necessary to protect the national fisc the tribe b’s treasury is not directly implicated by the request for information the service informed the tribe that it is not in any way seeking to assert any income to them citing revrul_94_16 we understand that the tribe was advised that the service was interested in interviewing the persons identified in order to obtain the tribe's position concerning its relationship with a certain partnership and any documents that the tribe may have or know of that is in another's possession where the information sought is not critical to tribal self-government or tribal self- neither an unincorporated indian_tribe nor a corporation organized under section of the indian reorganization act of is subject_to federal_income_tax on its income regardless of the location of the activities that produced the income revrul_94_16 1994_1_cb_19 sufficiency some courts have held that federal_law outweighs a tribe’s sovereign immunity see velarde f_supp 2d pincite issue if the tax_court has the power to enforce a subpoena served on tribe b on whom should a subpoena for testimony and or records be served and how should service be made if the tribe its tribal council and or member of the tribe will not voluntarily accept service t c rule sets out the rules of the tax_court with respect to subpoenas t c rule provides in pertinent part that c a subpoena may be served by a united_states marshal or by a deputy marshal or by any other person who is not a party and is not less than years of age service of a subpoena upon a person named therein shall be made by delivering a copy thereof to such person e failure by any person without adequate excuse to obey a subpoena served upon any such person may be deemed a contempt of the court service should follow the protocol set forth in issue beginning with either the tribal chairman or president tribal counsel members and then the tribe’s counsel hopefully the subpoena will be accepted if the tribal official refuses to accept it we recommend that the person serving the subpoena explain the purpose of the subpoena and place the subpoena in a convenient location so that the official can have easy access to it see 800_fsupp_1021 d n h process server placing summons on the porch near the barnicle’s door was actual notice of the subpoena and sufficient notice to hold barnicle in contempt you should note though that when entering a tribal reservation the power to exercise tribal civil authority can include the power to exclude nonmembers from tribal land see 710_f2d_587 9th cir 455_us_130 533_us_353 issue other than a tax_court subpoena what if any procedures are available for obtaining testimony and or documents from tribe b its tribal council and or members of the tribe an alternative to the issuance of a subpoena would be to request a hearing before tribe b’s tribal court as noted above interagency cooperation should be utilized by having any hearing arranged and coordinated through t itg given their existing relationship with tribe b time constraints probably render this method unacceptable to the field attorneys issue can we employ letters rogatory to seek through the tribal court information from tribe b the tribal council and or members of the tribe letters rogatory are typically utilized in those cases where a foreign_corporation or individual is a party to a lawsuit in a united_states federal court see generally 105_frd_435 s d n y addressing transmittal of a letter_rogatory or request section of title provides that a the department of state has power through suitable channels to receive a letter_rogatory issued by a tribunal in the united_states and to transmit it to the foreign or international tribunal to whom it is addressed b this section does not preclude the transmittal of a letter_rogatory or request directly from a tribunal in the united_states to the foreign or international tribunal execution of a letter_rogatory is based on the principles of international comity and is therefore discretionary with the issuing american court see 754_f2d_602 5th cir vacated 483_us_1002 see generally daimler-benz aktiengesellschaft v u s district_court for western district of oklahoma 805_f2d_340 10th cir hague convention has no application to production of evidence in the united_states by a party subject_to jurisdiction of district_court and discovery takes place in this country even though the evidence may be located in another country addressing assistance to foreign and international tribunals and to litigants before such tribunals section of title provides that a the district_court of the district in which a person resides may order a party to give oral testimony or to produce a document for use in a proceeding in a foreign tribunal the order may be made pursuant to a request made by a foreign tribunal or upon the application of any interested person the hague service convention governs delivery of letters rogatory among signatories to a multilateral treaty see generally laino v cuprum s a de c v n y s 2d n y app div to our knowledge tribe b is not a signatory to any such treaty so no issues are raised under the hague service convention t c rule e addresses the taking of foreign depositions through a letter_rogatory the goals of section are to encourage foreign countries to provide similar means of assistance to courts of the united_states 90_f3d_38 2d cir the principal requirement of section is that the requested discovery be for use in a legal proceeding in re letters rogatory issued by the director of inspection of the government of 385_f2d_1017 2d cir if there is no proceeding pending section does not authorize the district_court to order discovery unless such proceeding is imminent in re request for international judicial assistance letter_rogatory for the federative republic of brazil 936_f2d_702 2d cir a prohibition of disclosure under foreign law does not undermine a federal district court’s power to order such disclosure by the party properly before it 396_f2d_897 2d cir the fact that documents are situated in a foreign_country does not bar their discovery 707_f2d_663 2d cir district courts have wide discretion when considering applications under section 155_frd_80 s d n y to obtain an order under section it must be shown that the person from whom discovery is sought resides in the district discovery must be for use in a proceeding before a foreign tribunal and application can be made either by foreign or international tribunal or any interested person 197_frd_267 m d n c the service is not regarded as tribunal but the tax_court is in re letters rogatory issued by the director of inspection of the government of india f 2d pincite under sections and foreign courts are encouraged to provide similar means of assistance as that which the courts of the united_states have supplied in rendering assistance to their courts it may be possible under section b for the tax_court to transmit a letter_rogatory directly to tribe b’s tribal court requesting assistance in producing testimony statements or production of documents there is little point however in attempting to use letters rogatory when the same information can be gathered through subpoena or an informal meeting with tribe b we think that time constraints also probably render this method unacceptable to the field attorneys issue can a subpoena for documents served on tribe b’s attorneys and accountants who are not members of the tribe be enforced generally a tribe attorney has sovereign immunity when representing the tribe and is acting within the scope of his or her authority catskill development l l c u s dist lexis at tribal employees attorneys and accountants are not completely immune from suit unless they are a tribal official acting in a representative capacity and within the scope of their authority 198_frd_20 d conn tribal immunity only extends to tribal officials when acting in their official capacity and within their scope of authority 398_f2d_83 pincite employee immunity defense is appropriate when tribal employees are tribal officials acting in a representative capacity and within the scope of their authority romanella v hayward f_supp pincite 779_f2d_476 9th cir in determining whether an officer of a tribe can claim absolute privilege the question is whether the position encompasses public duties official in character see generally davis v littell f 2d pincite the defense is lost where a tribal official acts beyond the scope of his her authority see eg 177_f3d_1212 11th cir cf drumm v brown conn super lexi sec_83 at conn super ct there is no federal_law that gives tribal employees the protection of a tribe’s sovereign immunity though it is well established that a tribe’s attorney will generally be granted immunity provided they act as the tribe’s representative within the scope of their authority it has been held that tribal attorneys may qualify as tribal officials only if their actions are clearly related to the tribe’s internal governance 942_f2d_655 9th cir aff’d in part and vacated in part 964_f2d_912 in stock west the court_of_appeals reversed a district court’s finding that granted a tribe attorney immunity on the grounds he was a tribal official id pincite in support of immunity the tribe attorney relied on the holdings of davis v littell and hardin v white mountain apache tribe where immunity was extended in distinguishing those cases the court noted those tribal officials were involved in actions clearly tied to their duties relating to the internal governance of the tribe and that n one of these cases even involved dealings with off-reservation third parties on behalf of the tribe much less dealings with a non- indian third party as a member of the state bar id pincite we believe that this is the case here we understand that the attorneys and accountants are not members of tribe b and their actions were not undertaken as tribal officials but rather as independent contractors acting on the tribe’s behalf providing legal and accounting services the federal district_court within the second circuit recently held tribal sovereign immunity was properly extended to outside counsel and quashed the subpoena to the tribe’s attorney catskill development l l c v park place entertainment corp u s dist lexis at s d n y in distinguishing catskill it is noted the court found the subpoenas called for voluminous amount of documents and were overly broad id by contrast the information sought from the attorneys and accountants here pertains only to the tribe’s dealing with one partnership and should not be too voluminous or overbroad a subpoena can be served on a corporations’s attorneys and accountants who are not employees of the corporation but rather independent contractors of the corporation providing legal and accounting services with knowledge of transactions entered into by the corporation officers even if tribal sovereign immunity is extended to outside counsel and outside accountants we think that the tax_court can enforce a subpoena for the reasons set forth in issue case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions assistant chief_counsel exempt_organizations and government entities elizabeth purcell chief cc tege eoeg eo2 by
